Citation Nr: 0116671	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  91-47 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the claim for service connection for an 
acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1991 rating action of the RO.  The 
veteran was afforded a local hearing before a Hearing Officer 
at the RO in April 1998.  

In a May 2001 hearing clarification, the veteran requested a 
hearing before a Member of the Board in Washington, D.C. that 
he subsequently canceled.  



FINDING OF FACT

New evidence has been received since the RO's September 1991 
decision that must be considered in order to fairly decide 
the merits of the claim.  



CONCLUSION OF LAW

As new and material evidence has been received, the veteran's 
claim of service connection for an acquired psychiatric 
disability is reopened.  38 U.S.C.A.§ 5108 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156(a) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his currently manifested 
psychiatric disability is the product of his active service.  
The Board first must determine in considering this case 
whether sufficient evidence has been received to reopen the 
previously denied claim of service connection.  

Governing statutory and regulatory provisions stipulate that 
a claimant has one year from the date of notice of an adverse 
RO rating decision in which to indicate disagreement 
therewith; otherwise, that decision is final, and may be 
reopened only upon the receipt of additional evidence which, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2000);  38 C.F.R. § 20.1103 (2000).  

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the broad duty to assist has been 
fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999).  

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a) (2000).  In addition, the 
evidence, even if new, must be material, in that it bears 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence must be so significant 
that it must be considered in order to fairly decide the 
merits of the claim, by itself or in connection with evidence 
previously assembled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a) (2000).  

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The veteran's initial claim of service connection was denied 
in a February 1982 rating decision by the RO that found that 
a "nervous condition" was not shown in service.  

The veteran has since submitted additional evidence.  A 
December 1997 treatment note shows that he was followed by 
his private physician for longtime depression.  A March 1998 
record shows that he was assessed with schizophrenia and 
depression.  An October 1999 note shows that he was seeing a 
specialist at VA for treatment of schizoaffective disorder.  

This medical evidence is new, both in that it has not 
previously been submitted and to the extent that it presents 
new information.  It is also material to the veteran's claim.  
38 C.F.R. § 3.156(a) (2000).  

Thus, as new and material evidence has been presented, the 
claim of service connection for an acquired psychiatric 
disorder is reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2000).  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for an acquired psychiatric 
disorder, the appeal to this extent is allowed, subject to 
further development as discussed hereinbelow.  






REMAND

The Board must now determine whether service connection is 
warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304, 3.305 (2000).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  

A careful review of the record shows that the veteran has 
submitted additional medical evidence and written argument 
directly to the Board without a waiver of initial review by 
the RO.  Generally, any pertinent evidence submitted by the 
appellant or his representative which is submitted directly 
to the Board must be referred to the agency of original 
jurisdiction for review and preparation of a Supplemental 
Statement of the Case unless this procedural right is waived.  
38 C.F.R. § 20.1304(c) (2000).  

Additionally, the veteran has reportedly been treated by VA 
for a psychiatric condition.  Although some reports from 1997 
and 1998 and 2000 are of record, it does not appear that all 
records from this time period have been obtained.  Thus, the 
RO should ask the veteran to provide the current names and 
addresses of all treatment providers who have treated him for 
a mental or psychiatric disorder since service.  The veteran 
should also be instructed that he should submit competent 
evidence to support his claim.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
also is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated the veteran 
for any psychiatric or mental disability 
since service.  After securing the 
necessary release(s), the RO should make 
attempts to obtain these records.  The 
veteran also should be instructed to 
submit competent evidence to support his 
assertions that he currently suffers from 
acquired psychiatric disability due to 
disease or injury that was incurred in or 
aggravated by service.  

2.  The RO should also undertake all 
indicated steps to obtain copies of the 
veteran's VA medical records from February 
1998 to the present.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim of 
service connection for an acquired 
psychiatric disorder on the merits.  The 
RO must undertake appropriate steps to 
review the claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must review the evidence 
submitted directly to the Board, and 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 


